IN THE UNITED STATES DISTRICT COURT
F()R THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America, Case No. 3219-po-]

Plaintiff,
-vs- Magistrate Judge Ovington

Maxim Lauzau,

Defendant.
ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and With the Defendant’s consent, the charge of Operation of
Vehicle While Under the lntluence of Aleohol, in violation of the Ohio Revised Code, Section
4511.19 (A)(l)(a) made in Count l of the lnformation is hereby AMENDED to charge Having
Physical Control of Vehicle While Under the lnlluence, in violation of the Ohio Revised Code,

Seetion 4511.194. The United States respectfully requests the remaining Counts be dismissed

lt ls so oRDERED. zj t
. ` a F%
DM g il l do H£,

United States Magistra(jhudge
hew /l wfwt/F\-’

Ass tant United States Attomey

